Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites a "heat insulating member". Claim 7 recites a "heat insulating plate", which corresponds to the language used in the specification. Examiner recommends changing "member" to "plate" in Claim 5 to be consistent with the specification and the rest of the claim set.  Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 7 recites reference characters H1, H2, and H3, which appear in Figure 2 and correspond with the thicknesses described in the claim. (Examiner recommends rewriting “… and thickness H1, H2, H3 of the spacer, the cooling jacket, and the heat insulating plate are set as in H1 ≥ H2 + H3” to instead read as “a thickness of the spacer is greater than or equal to a sum of a thickness of the cooling jacket and a thickness of the heat insulating plate”, in order to obviate the objection and avoid any new 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogame (US Patent No. 8961105).
Regarding Claim 1, Kogame discloses a power supply integrated vacuum pump comprising: a pump housing in which a pump rotor is arranged (Col. 3, lines 13-15,65-67; Fig. 3 #110,120 – casings as housing, with rotor #4); a power supply housing fixed to an outer surface of the pump housing (Col. 3, lines 24-40; Fig. 1 #13 – cooling device with chassis #140 as power supply housing); a connector configured to connect a pump-housing-side line and a power-supply-housing-side line (Col. 5, lines 60-62; Fig. 3 #130 – connector with wires #135 and #145 as lines); and a spacer fixed to the outer surface of the pump housing and having a connector fixing surface to which the connector is fixed (Col. 4, lines 41-46; Fig. 3 #122 – connector attachment member as spacer).
Regarding Claim 2, Kogame discloses all the limitations of Claim 1 above. Kogame further discloses wherein a thickness of the spacer from a pump-side fixing surface to the connector fixing surface is set to equal to or greater than a dimension in a thickness direction from the outer surface of the pump housing to an inner peripheral surface of the power supply housing (Fig. 3 #122 – spacer thickness is equal to a dimension in the thickness direction; since “a dimension” is not indicated in particular, the part of the cooling jacket #13 that overlaps with the spacer is considered to be “a dimension in a thickness direction”. As this dimension as interpreted only exists in relation to the spacer, they will have the same thickness).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kogame.
Regarding Claim 4, Kogame teaches all the limitations of Claim 1 above. Kogame further teaches further comprising: a first vacuum seal configured to seal between the spacer and the pump housing (Col. 7, lines 14-17; Fig. 3 #123 – O-rings as first vacuum seal).
However, Kogame fails to explicitly teach and a second vacuum seal configured to seal between the spacer and the connector.
The first vacuum seal is provided by Kogame to hermetically close the pump housing (Col. 7, lines 14-17). It would have been obvious to a person of ordinary skill the art to have included a second vacuum seal configured to seal between the spacer and the connecter in order to provide additional hermetic sealing to keep the pump housing isolated from the environment (Col. 7, lines 14-17).
Regarding Claim 9, Kogame teaches all the limitations of Claim 1 above. Kogame further teaches and a through-hole for passage of the pump-housing-side line is formed (Col. 6, lines 60-62; Fig. 11A #112b – through-hole).
However, Kogame fails to teach wherein the shape of the spacer in the plan view is a rectangular shape.
Kogame teaches the shape of the spacer in the plan view is a circular shape instead (Fig. 11B). Barring some criticality or unexpected results, changes in shape are obvious. Therefore, the shape of the spacer in the plan view is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed spacer is significant. (See MPEP 2144.04 IV. B).
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kogame in view of Sun et al. (US Patent Application Pub. No. 20200099179).
Regarding Claim 3, Kogame teaches all the limitations of Claim 1 above.
However, Kogame fails to explicitly teach wherein a coefficient of thermal conductivity of the spacer is lower than a coefficient of thermal conductivity of the pump housing.
Sun et al. teaches a power supply integrated vacuum pump with a pump housing specifically formed from a metal with high thermal conductivity as the housing functions as a heat conducting path (paragraph 0057). Kogame and Sun et al. are analogous prior art as they both relate to power supply integrated vacuum pumps. Therefore, it would have been obvious to a person of ordinary skill in the art that the pump housing would be formed with a high thermal conductivity, as Sun et al. teaches that such pump housings are well known in the art and function as heat conducting paths (Sun et al. paragraph 0057). (Examiner’s note: it would have been further obvious to a person of ordinary skill that coefficient of thermal conductivity of the spacer would therefore be lower than that of the pump housing, as the spacer would not be formed to function as a heat conducting path do to its contact with the connector).
Regarding Claim 8, Kogame teaches all the limitations of Claim 1 above.
However, Kogame fails to teach wherein the connector is a hermetic seal connector.
Sun et al. teaches a power supply integrated vacuum pump with a connector that is a hermetic connector in order to provide a hermetic seal (paragraph 0074). Kogame and Sun et al. are analogous prior art as they both relate to power supply integrated vacuum pumps. Therefore, it would have been obvious to a person of ordinary skill in the art that the connector taught by Kogame could be a hermetic connector as taught by Sun et al., as Sun et al. teaches that such a connector is well known in the art to provide a hermetic seal (Sun et al. paragraph 0074).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable for disclosing a power supply integrated vacuum pump as in Claim 1, further comprising: a heat insulating member provided between the pump housing and the power supply housing, wherein a thickness of the spacer from a pump-side fixing surface to the connector fixing surface is set to equal to or greater than a sum of a thickness of the power supply housing and a thickness of the heat insulating member.
While known prior art such as Kogame teaches similar power supply integrated vacuum pumps, none of the known art, alone or in combination, teaches such a pump with a heat insulating member provided between the pump housing and the power supply housing, wherein a thickness of the spacer from a pump-side fixing surface to the connector fixing surface is set to equal to or greater than a sum of a thickness of the power supply housing and a thickness of the heat insulating member. Kogame fails to teach a heat insulating member. While other known prior art discloses such a heat insulating member, none of the known prior art teach a specific thickness for the heat insulating member. Kogame also fails to teach a specific spacer thickness. If Kogame was modified to include such a member from other prior art, it would still be unobvious to a person of ordinary skill that the relation between the thicknesses would be as claimed, and one of ordinary skill would not be motivated to further modify the thicknesses to arrive at the claimed invention. Therefore, the combination of features is considered allowable.
Claim 6 would be allowable for disclosing a power supply integrated vacuum pump as in Claim 1, wherein the power supply housing includes a power supply case and a cooling jacket covering an upper opening of the power supply case, and the connector fixing surface of the spacer inserted through an opening of the cooling jacket is flush with an inner peripheral surface of the cooling jacket, or protrudes from the inner peripheral surface of the cooling jacket.
Kogame discloses a similar pump including a power supply case (#140) and cooling jacket (#13) covering an opening of the case. However, Kogame fails to teach the connector fixing surface of the spacer inserted through an opening of the cooling jacket is flush with an inner peripheral surface of the cooling jacket, or protrudes from the inner peripheral surface of the cooling jacket. The connector fixing surface of Kogame is clearly neither flush with or protrudes from the inner peripheral surface of the jacket, as the connector fixing surface is not inserted through an opening of the jacket. None of the known prior art teaches such an arrangement or provides any motivation or suggestion to modify the connector of Kogame to arrive at the claimed invention. Therefore, the combination of features is considered allowable.
Claim 7 would be allowable for similar reasons as Claim 5 above, namely that none of the known prior art teaches or suggests the claimed relationship between the thicknesses recited including the heat insulating plate thickness and the connector thickness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Okudera et al. (20130189090) and Watanabe (20180245603) teaches a power supply integrated vacuum pump.
Saegusa et al. (20190242387) teaches a power supply integrated vacuum pump with a hermetic connector and a heat insulating plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745